Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed November 1, 2021. Applicant’s reply to the restriction/election requirement mailed September 3, 2021 has been entered. Claim 10 has been amended; and no claims have been canceled or newly added. Claims 1-20 are pending in the application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of European Patent Application No. EP 18306683.6 has been filed with the present application as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I, claims 1-15, is acknowledged. Applicant’s elections of i) “silicon dioxide” as the species of agent controlling the solid state of temozolomide in suspension, ii) “natural gum” as the species of further constituent, and iii) “xanthan gum” as the species of natural gum are all also acknowledged. The Examiner has determined that claims 1-7 and 13-15 read on the elected subject matter. 
***It is noted that Applicant also elected “citric acid” as the species of organic acid and “hydrochloric acid” as the species of inorganic acid. However, neither organic acid nor inorganic acid was elected as the species of further constituent. Rather, Applicant effectively elected “xanthan gum” as the species of further constituent. Moreover, it is noted that since the acid element is required for the pH to be below 5 (see claim 1), claim 11, which requires the pH be 4.5 is thus being interpreted as requiring an acid, and is thus being drawn to non-elected subject matter. 
Accordingly, claims 8-12 and 16-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on November 1, 2021. Claims 1-7 and 13-15 are under examination. 
Abstract
The abstract of the disclosure is objected to for the following:
i) The abstract should be in narrative and in paragraph form. 
ii) The phrase “the present invention concerns” should be deleted. 
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:
i) The “Cross-Reference to Related Applications” section should not contain any reference to a foreign priority document, and certainly should not attempt to incorporate the contents of a foreign priority document. Since no domestic priority claims are being made, the “Cross-Reference to Related Applications” section should be deleted.
Appropriate correction is required.
Claim Objections
Claims 3, 5-7, and 13-15 are objected to because of the following:
i) Claims 3, 5-7, and 13-15 contain the preamble “A pharmaceutical composition according to claim 1”, which is not consistent with the preamble of e.g. claims 2 and 4. Applicant is advised to amend the preamble to “The pharmaceutical composition according to claim 1”. 
ii) In claim 5, there is an extraneous colon between “consisting of” and “silica”.
iii) Claim 6 contains the expression “the particle size distribution…exhibit”, which is in improper English grammatical form. 
iv) Claim 7 is in improper Markush format, and contains an extraneous colon after “consisting of”, and contains numerous extraneous dashes. Applicant is advised that a Markush claim is properly written as “selected from the group consisting of A, B, C, and D”, not “selected from the group consisting of: -A such as M and N, -B such as O and P, -C, and –D such as T and V.
v) In claim 13, the expression “higher that” appears to be a typographical error for the intended expression “higher than”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 stipulates that the composition comprises “at least one agent controlling the solid state of temozolomide in suspension”, which renders the claim indefinite. One of ordinary skill in the art would not understand the metes and bounds of such a limitation. For example, one possible interpretation is that the referenced agent is a “suspending agent” which would thus merely keep the existing particles in uniform suspension. Another interpretation is that the referenced agent somehow necessarily controls the existence of the particles themselves (e.g. keeps the particles from completely dissolving into a solution), or controls particle size and other particle characteristics. Other interpretations are also possible. 
Claim 7 is in improper Markush format and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Further, the phrase "such as", which appears multiple times, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 is indefinite for the following reasons:
1. Claim 13 stipulates in a wherein clause that “an assay” is “higher than 90% of the initial assay value”, but the claim never specifies what assay is being referred to. Applicant must particularly point out what the invention is, and in this case what the actual assay is. The limitation is essentially undefined and meaningless. 
if stored under refrigerated conditions (2-8C”). One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “refrigerated conditions”, and whether the limitation 2-8C in parentheses necessarily limits “refrigerated conditions”, or is merely an example of “refrigerated conditions” and whether this example is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 stipulates that the composition is “being for administration per os or by gastric route”. The limitation “by gastric route” is broad and rather generic. Indeed, administration “per os” could be construed to fall within the broader limitation “by gastric route”. Hence, Claim 15 contains a broad limitation and a narrower limitation that falls within the broad limitation in the alternative in the same claim, which is indefinite. 
Claims 2-7 and 13-15 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
a liquid suspension”. However, claim 1 already stipulates that the temozolomide is in suspension in a liquid carrier, which appears to essentially be the very definition of a liquid suspension. Therefore, claim 14 does not appear to further limit claim 1 from which it depends. 
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trissel et al. (Inter J Pharm Compounding. 2006; 10(5): 396-399), in view of Anonymous (Inter J Pharm Compounding. 2007; 11(4): 336).
Applicant’s elected subject matter is directed to a composition comprising temozolomide, silicon dioxide, xanthan gum, and water; wherein the composition is e.g. a stable liquid suspension. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a stable liquid suspension comprising temozolomide, ORA-PLUS suspension vehicle, ORA-SWEET or ORA-SWEET SF, and water; wherein the suspension is made by first emptying the contents of e.g. 10 TEMODAR capsules and then mixing this material with additional excipients, including e.g. ORA-PLUS and water. 
Anonymous discloses that the contents of TEMODAR capsules contain silicon dioxide; and further discloses that ORA-PLUS suspension vehicle contains xanthan gum and water. 
Therefore, Trissel et al. in fact disclose a stable liquid suspension comprising temozolomide, silicon dioxide, xanthan gum, and water, and thus anticipate the instantly claimed subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trissel et al. (Inter J Pharm Compounding. 2006; 10(5): 396-399), in view of Anonymous (Inter J Pharm Compounding. 2007; 11(4): 336) and Dash (Pharmatutor [online]; 2011).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising temozolomide, silicon dioxide, xanthan gum, and water; wherein the temozolomide has a concentration of e.g. 20-50 mg/ml and a particle size of less than 500 µm, and wherein the composition is e.g. a stable liquid suspension. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a stable liquid suspension comprising temozolomide, ORA-PLUS suspension vehicle, ORA-SWEET or ORA-SWEET SF, and water; wherein the suspension is made by first emptying the contents of e.g. 10 TEMODAR capsules and then mixing this material with additional excipients, including e.g. ORA-PLUS and water. 
Anonymous discloses that the contents of TEMODAR capsules contain silicon dioxide; and further discloses that ORA-PLUS suspension vehicle contains xanthan gum and water. 
Dash discloses that a pharmaceutical suspension is defined essentially as a coarse dispersion in which insoluble solid particles 10-1000 µm in size are suspended in a liquid medium, and further discloses that the particle size can be optimized within the submicron size range to improve the stability of the suspension. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Tissel et al. do not explicitly disclose that the stable liquid suspension contains silicon dioxide and xanthan gum; and that the temozolomide is present at a concentration of 20-50 mg/ml and has a particle size of less than 500 µm. These deficiencies are cured by the teachings of Trissel et al., Anonymous, and Dash. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Tissel et al., Anonymous, and Dash, outlined supra, to devise Applicant’s presently claimed composition. 
et al. disclose a stable liquid suspension comprising temozolomide, ORA-PLUS suspension vehicle, ORA-SWEET or ORA-SWEET SF, and water; wherein the suspension is made by first emptying the contents of e.g. ten TEMODAR capsules and then mixing this material with additional excipients, including e.g. ORA-PLUS and water. Since Anonymous discloses that the contents of TEMODAR capsules contain silicon dioxide; and further discloses that ORA-PLUS suspension vehicle contains xanthan gum and water; and since Dash discloses that a pharmaceutical suspension is defined essentially as a coarse dispersion in which insoluble solid particles 10-1000 µm in size are suspended in a liquid medium, and further discloses that the particle size can be optimized within the submicron size range to improve the stability of the suspension; one of ordinary skill in the art would thus understand that Trissel et al. in fact disclose a stable liquid suspension comprising temozolomide, silicon dioxide, xanthan gum, and water; wherein the temozolomide particles have a size of 10-1000 µm, and wherein the suspension is made by first emptying the contents of e.g. ten TEMODAR capsules and then mixing this material with additional excipients. Further, since Trissel et al. disclose that TEMODAR capsules come in various sizes, including a 250 mg size, and that temozolamide is supplied in several dosage strengths for added flexibility and ease of administration to e.g. children and those with difficulty swallowing, one of ordinary skill in the art would thus be motivated to manufacture a temozolomide liquid suspension from e.g. ten 250 mg capsules of TEMODAR; such that the temozolomide concentration is 2,500 mg/100 ml, or 25 mg/ml; with the reasonable expectation that the resulting liquid suspension, having a higher concentration of the temozolomide, can be dosed in 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID BROWE/Primary Examiner, Art Unit 1617